Title: To Benjamin Franklin from Penet, D’Acosta frères & Cie., 3 August 1780
From: Penet, D’Acosta frères & Cie.
To: Franklin, Benjamin


Nantes August 3d. 1780
We beg leave to recommend to your care the annex’d packet for Mr. Philip Mazzei from the State of Virginia.

We have the honor to be Sir Your most obedient & very humble servants
PENET D’ ACOSTA FRERES & Co
The Hble. Doctor Franklin.
 
Addressed: To / His Excellency / the Hble. Doctor Franklin
Notation: Penet d’Acosta, Nantes August 3. 1780.
